Citation Nr: 0706743	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  96-45 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

2.  Entitlement to service connection for left Achilles 
tendonitis, to include as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 1994 
and from July 1998 to July 2004.

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in November 2000 and 
August 2003 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  There are no in-service complaints of, treatment for, or 
diagnosis of hypertension.

2.  Hypertension is not currently shown.

3.  The veteran experienced an episode of left Achilles 
tendonitis while on active duty.

4.  Post-service medical evidence shows chronic left Achilles 
tendonitis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in military service, may 
not be presumed to have been incurred or aggravated therein, 
nor is it shown to be due to undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War; hypertension is not currently shown.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

2.  Giving the veteran the benefit of the doubt, left 
Achilles tendonitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  Compensation may be paid 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability due to undiagnosed illnesses or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, following such service.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

The Board notes that the statutory delimiting date is 
different than the regulatory date.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. § 
3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (Dec. 18, 
2006).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that his claimed 
disorders began in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application. 

I.  Entitlement to Service Connection for Hypertension

In addition to the laws and regulations outlined above, for 
VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  Moreover, certain chronic 
disabilities, including hypertension, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

After a review of the claims file, the Board finds that the 
claim for hypertension must be denied.  First, service 
medical records reveal no complaints of, treatment for, or 
diagnosis related to hypertension during either of the 
veteran's periods of military service.  The separation 
examination from the veteran's second period of service 
reflected a blood pressure reading of 136/86.  Therefore, the 
evidence does not show a chronic disability associated with 
hypertension during military service.

Post-service medical evidence is negative for complaints of, 
treatment for, or diagnosis related to hypertension.  
Outpatient treatment records were reviewed and show blood 
pressure readings in the 120-130/60-80 range over the course 
of many years.  

Despite the veteran's contentions to the contrary, the Board 
finds that his claim for hypertension must be denied.  
Significantly, a longitudinal review of the record fails to 
show even a single diastolic blood pressure reading of 90 mm. 
or higher, and certainly no diastolic readings 
"predominantly" in the 90s, nor any systolic readings 
predominantly 160 mm. or greater.  

In addition, it does not appear that any physician has 
diagnosed the veteran with hypertension, nor is he on 
medication for hypertension.  In the most recent VA 
examination addendum dated in August 2006, the examiner 
reflected that he did not find hypertension at the time of 
the examination (June 2005) with a blood pressure reading of 
136/74.  The examiner also noted a blood pressure of 118/81 
during the veteran's hospital admission for a cocaine binge, 
which was not hypertension and would not be an undiagnosed 
illness in a Persian Gulf veteran since he did not have a 
diagnosis of hypertension.  

Simply put, there was no evidence of hypertension during 
active duty, no evidence of elevated blood pressure readings 
after service separation, and the most recent blood pressure 
readings are normal for VA purposes.  Because there was no 
evidence of hypertension in service, and no current symptoms 
consistent with hypertension for VA purposes, the Board finds 
that the claim must be denied.

II.  Entitlement to Service Connection for Left Achilles 
Tendonitis

After a review of the claims file, the Board finds that the 
evidence does not support the claim for left Achilles 
tendonitis based on an undiagnosed illness.  In a June 2005 
VA examination and August 2006 addendum, undertaken 
specifically to address the issue of undiagnosed illness, the 
claim of left Achilles tendonitis was attributed to a known 
diagnosis.  Accordingly, there is no basis for his claim is 
due to an undiagnosed illness occasioned by service in the 
Persian Gulf.  To the extent that left Achilles tendonitis 
has been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorder regardless of 
his Persian Gulf service.

Service medical records show that the veteran was diagnosed 
with left Achilles tendonitis in October 1990.  He was 
prescribed limited duty, tennis shoes, heel lifts, ice, and 
Motrin.  There was no additional follow-up care.  On a 
Problem List, an episode of tendonitis (no indication of 
right or left) was noted with a date of April 1991; however, 
there was no additional information provided.  At the time of 
the separation physical in May 1994, a history of left 
Achilles tendonitis in 1990 was noted.  

In April 1996, the veteran was treated for what was described 
as a 6-year history of right heel pain and he was diagnosed 
with Achilles tendonitis.  In March 1997, he sought post-
service treatment for left heel pain.  The diagnosis was 
"chronic Achilles tendonitis."  A September 1997 VA joints 
examination, the veteran reported problems with left Achilles 
tendonitis in 1990 during basic training, with on-going 
stiffness and pain.  After a physical examination, the 
diagnosis was Achilles tendonitis, left heel.

In July 1998, the veteran entered a second period of active 
duty.  Although he did not seek treatment for left Achilles 
pain during this period of military service, he reported left 
ankle pain at the time of discharge.  The post-service 
(second period) evidence failed to reflect a diagnosis of 
Achilles tendonitis, despite medical assessments specifically 
undertaken to evaluate the condition.  This constitutes 
negative evidence.  

Nonetheless, the evidence is clear that the veteran developed 
left Achilles tendonitis during his first period of military 
service.  Moreover, the post-service (first period) evidence 
characterized the disorder as "chronic."  In addition, the 
veteran has had essentially on-going complaints of left 
heel/ankle pain.  The fact that more recent evidence has not 
invoked tendonitis goes to the level of his disability 
rating, not to the issue of service connection itself.  
Service connection may be granted for a disability incurred 
in service.  In this case, the veteran unquestionably 
developed left Achilles tendonitis in service, and had 
continued to have on-going symptomatology.  Therefore, 
service-connection for the disorder is granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2003, December 2003, May 2004, July 2005, and June 
2006.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in October 2006.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations and/or 
opinions pertinent to the issues on appeal were obtained in 
December 1994, September1997, December 2004, June 2005, and 
August 2006.  The available medical evidence is sufficient 
for adequate determinations.  

Further, inasmuch as the Board is allowing the claim for left 
Achilles tendonitis, the veteran will not be prejudiced by 
the Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for left Achilles 
tendonitis is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


